ON MOTION FOR REHEARING
In his Motion for Rehearing appellee contends that because appellant filed his “Motion Under Rule 266” the burden of proof on the whole case under the pleadings rests upon appellant. It is also claimed under Rule 279, Texas Rules of Civil Procedure, that failure to submit issues inquiring whether appellee was asked the questions on the application or made the answers shown thereon would not cause a reversal.
A disputed fact issue developed during the trial as to whether appellee was asked the questions on the application for insurance and whether he made the answers written thereon above his signature. This issue was not resolved by any issue submitted to the jury. The language used in Issues 2, 4, 5 and 6 does not inquire whether the answers on the application are those of appellee but instead assumes such answers are his. We remain of the opinion that there is no evidence to support the jury’s answers to these issues as they are framed.
In view of another trial, issues can be submitted as approved in Trinity Reserve Life Ins. Co. v. Hicks, 297 S.W.2d 345 (Tex.Civ.App., Dallas, 1957, n. w. h.) wherein issues were first submitted inquiring whether a particular question had been asked by the agent taking the application for insurance and whether the applicant had made any representation about it, and the issues which followed were conditioned upon the answers made thereto.
Motion for Rehearing is overruled.